     Case 3:17-cv-01362 Document 189 Filed 03/03/20 Page 1 of 2 PageID #: 1741



                       UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                               CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                               CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


     PLAINTIFFS’ MOTION TO ADOPT MULTIDISTRICT LITIGATION COURT’S
       ORDER ON DEFENDANTS’ CONTROLLED SUBSTANCES ACT DUTIES

        Plaintiffs The City of Huntington and Cabell County Commission (collectively, “Plaintiffs”)

submit this motion for the Court to adopt the August 19, 2019 ruling of the multidistrict litigation

court – the U.S. District Court for the Northern District of Ohio, Hon. Dan A. Polster, U.S.D.J.

(the “MDL Court”) -- with regard to Defendants’ duties under the federal Controlled Substances

Act 21 U.S.C. §§ 801 et seq., (“CSA”), in these remanded actions.

        The motion is based on the attached exhibits and the contemporaneously filed

Memorandum of Law. The Plaintiffs respectfully request that the Court grant this motion and adopt

the MDL Court’s Order on Defendants’ CSA duties.
   Case 3:17-cv-01362 Document 189 Filed 03/03/20 Page 2 of 2 PageID #: 1742




Dated: March 3, 2020                                    Respectfully submitted,

 THE CITY OF HUNTINGTON                                 CABELL COUNTY COMMISSION

 /s/ Anne McGinness Kearse                              /s/ Paul T. Farrell, Jr.
 Anne McGinness Kearse (WVSB No. 12547)                 Paul T. Farrell, Jr. (WVSB Bar No. 7443)
 Joseph F. Rice                                         FARRELL LAW
 MOTLEY RICE LLC                                        422 Ninth Street, 3rd Floor (25701)
 28 Bridgeside Blvd.                                    PO Box 1180
 Mount Pleasant, SC 29464                               Huntington, West Virginia 25714-1180
 Tel: 843-216-9000                                      Mobile: 304-654-8281
 Fax: 843-216-9450                                      paul@farrell.law
 akearse@motleyrice.com
 jrice@motleyrice.com                                   /s/ Anthony J. Majestro
                                                        Anthony J. Majestro (WVSB No. 5165)
 Linda Singer                                           POWELL & MAJESTRO, PLLC
 David I. Ackerman                                      405 Capitol Street, Suite P-1200
 MOTLEY RICE LLC                                        Charleston, WV 25301
 401 9th Street NW, Suite 1001                          304-346-2889 / 304-346-2895 (f)
 Washington, DC 20004                                   amajestro@powellmajestro.com
 Tel: 202-232-5504
 Fax: 202-386-9622                                      Michael A. Woelfel (WVSB No. 4106)
 lsinger@motleyrice.com                                 WOELFEL AND WOELFEL, LLP
 dackerman@motleyrice.com                               801 Eighth Street
                                                        Huntington, West Virginia 25701
 Charles R. “Rusty” Webb (WVSB No. 4782)                Tel. 304.522.6249
 THE WEBB LAW CENTRE, PLLC                              Fax. 304.522.9282
 716 Lee Street, East                                   mikewoelfel3@gmail.com
 Charleston, West Virginia 25301
 Telephone: (304) 344-9322
 Facsimile: (304) 344-1157
 rusty@rustywebb.com


                                   CERTIFICATE OF SERVICE
         I hereby certify that on March 3, 2020, a copy of the foregoing PLAINTIFFS’ MOTION
TO ADOPT MULTIDISTRICT LITIGATION COURT’S ORDER ON DEFENDANTS’
CONTROLLED SUBSTANCES ACT DUTIES was filed electronically. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s system.



                                                 s/Anthony J. Majestro
                                                 Anthony J. Majestro (WVSB 5165)

                                                    2
